DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on November 5, 2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020 has been entered.

Response to Amendment
Applicant’s amendment filed on November 5, 2020 has been entered.  Claim 1 has been amended.  As such, Claims 1-6, 8-10, and 12-19 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”) in view of U.S. Patent Application Publication No. 2009/0022983 to Cabell et al. (“Cabell I”) and U.S. Patent Application Publication No. 2009/0169827 to Dharmadhikary et al. (“Dharmadhikary”).
With regard to Claim 1-5, Brennan discloses a layered fibrous structure having a first layer comprising filaments and a second layer comprising fibers.  Paragraph [0094] and Figure 6.  Brennan discloses that the filaments can comprise hydroxyl polymers including polysaccharide, such as cellulose, starch, or hemicellulose, or polyvinyl alcohol.  Paragraphs [0045] and [0093].  Brennan discloses the second layer comprising fibers can be fibers that are subjected to wet laying to make the fibrous structure ply.  Paragraphs [0035] and [0046].  Brennan suggests that the fibers of the second layer can be formed from non-thermoplastic materials, such as pulp, paragraph [0044], and Brennan also suggests that the filaments of the first layer can be constructed of non-thermoplastic materials, such as hydroxyl polymer, starch, etc.  Paragraph [0045].  However, Brennan does not specifically mention that those materials are non-thermoplastic.  Cabell I is also related to fibrous structures comprising different fibrous elements, including both filaments and fibers.  See, e.g., Abstract, entire document.  Cabell I teaches that non-thermoplastic materials can be used to construct the fibrous structure, paragraph [0082], and that hydroxyl filaments are formed from non-thermoplastic polymer.  Paragraph [0108].  Cabell I further notes that each fibrous element can be non-thermoplastic.  Paragraph [0144].  Cabell I teaches that non-thermoplastic fibers provide improved biodegradability.  Paragraph [0180].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibers and filaments disclosed by Brennan as non-thermoplastic materials since Brennan teaches using pulp fibers and hydroxyl Id.  Such a folded configuration would satisfy the claim limitation of a second play comprising a second wet laid ply because the claimed second ply having a wet laid fibrous structure is structurally overlapping in scope to the first wet laid fibrous structure.  See also Applicant’s Specification, page 8, lines 6-9 (“a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself”).
Brennan does not disclose a plurality of inter-layer voids between the first and second layers.  Dharmadhikary is also related to composite nonwoven fabric materials useful in See, e.g., Abstract, entire document.  Dharmadhikary teaches that embossing treatments can be performed to the nonwoven fabrics to improve their absorbency and perception.  Paragraph [0025].  Dharmadhikary teaches that such treatment provides “void volumes defined between the adjacent interior surfaces of each layer” and that “[t]hese inter-surface void volumes are believed to be in fluid communication with the inter-layer void volumes.”  Paragraph [0052].  As such, the inter-surface voids between the interior surfaces of each layer disclosed by Dharmadhikary satisfy the limitations of the claimed inter-layer voids.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a plurality of inter-layer voids to the composite fabric taught by Brennan in order to provide improved absorbency and perception, as shown to be known by Dharmadhikary.  
With regard to Claims 8-10, Brennan discloses that the fibers in the second layer can wood pulp, paragraph [0044], including southern and northern softwood kraft.  See, e.g., claim 18.  With regard to Claim 14, Brennan discloses that the fibrous layers can be different.  Paragraph [0096].  With regard to Claim 15, Brennan discloses surface treatments as optional and not mandated.  Paragraph [0101].  With regard to Claim 16, Brennan discloses that the layers can be bonded together.  Paragraph [0095].  With regard to Claim 17, Brennan discloses using lotion.  Paragraph [0062].  With regard to Claims 18 and 19, Brennan does not disclose the properties of force variability value or force to drag value.  Nonetheless, it is reasonable to presume that such properties are inherent to Brennan or inherent to the combination of Brennan with Cabell I and Dharmadhikary.  Support for the presumption is found because Brennan and Cabell I disclose similarly claimed materials, i.e. a first non-thermoplastic fibrous layer and a second non-thermoplastic fibrous layer, similar methods of manufacturing, i.e. forming the first and second layer with a different common intensive properties, to make a i.e. sanitary tissue, and Dharmadhikary teaches the provision of providing voids between the two layers.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Cabell I and Dharmadhikary, and further in view of U.S. Patent Application Publication No. 2007/0039704 to Cabell et al. (“Cabell II”).
Brennan does not disclose crosslinking the hydroxyl polymer.  Cabell II is also related to fibrous structures comprising a hydroxyl polymer.  See, e.g., Abstract, entire document.  Cabell II teaches that the hydroxyl polymer can be crosslinked.  Paragraph [0075].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to crosslink the hydroxyl polymer disclosed by Brennan  in order to improve the strength of the polymer by increased bonding, as shown to be known by Cabell II.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Cabell I and Dharmadhikary, and further in view of U.S. Patent Application Publication No. 2007/0256802 to Sheehan et al. (“Sheehan”).
See, e.g., Abstract, entire document.  Sheehan teaches that such fibrous structures can be through air dried and creped to prepare the web for texturing.  Paragraphs [0089] to [0091].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to through air dry and crepe the fibrous structure or at least the wet laid portion of the fibrous structure of Brennan in order to provide a fibrous structure that can be textured for design of its final product, as shown to be known by Sheehan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 13-19, 21, and 22 of copending Application No. 15/478,410 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.  Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,322 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,326 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application 15/478,344 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 15/478,357 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, and 14-19 of copending Application No. 15/478,365 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of copending Application No. 15/478,372 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 12-17 of copending Application No. 15/478,402 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-19 of copending Application No. 15/478,382 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive.
Applicant argues that Brennan in view of Cabell I and Dharmadhikary fails to teach a multi-ply fibrous structure comprising a first ply comprising a layered fibrous structure comprising a first layer comprising a plurality of first fibrous elements that are directly deposited on a surface of a second layer comprising a first wet laid fibrous structure ply and a second ply comprising a second wet-laid fibrous structure ply, the layered fibrous structure comprising voids between first and second layers.  The Examiner disagrees.  Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091]; see also paragraph [0092].  Brennan also teaches that the filaments are deposited via a spun process.  Paragraph [0124].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have spun the filaments directly onto the wet-laid pulp fiber layer, since Brennan teaches that the filaments are deposited by a spun process, and because Brennan also teaches that the filaments can be “deposited directly” onto a layer comprising wood pulp fibers.  Brennan further teaches that its fibrous structure, which would include the first layer of hydroxyl filaments and second layer of paper pulp fiber, can be folded upon itself to form multiple plies.  Paragraph [0079].  Thus, Brennan in combination with Sheehan satisfies the new claim limitation of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789